Case 6:19-cv-01347-MJJ-CBW Document 23 Filed 04/23/20 Page 1 of 1 PageID #: 174




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

YOUNG'S PROFESSIONAL SERVICES                 CIVIL ACTION NO. 19-cv-1347
L L C ET AL

VERSUS                                        JUDGE JUNEAU

SHERIDAN ANESTHESIA SERVICES                  MAGISTRATE JUDGE
OF LOUISIANA INC ET AL                        WHITEHURST


                                JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and

 considering the lack of objections filed, and concurring with the findings of the

 Magistrate Judge under the applicable law;

       IT IS ORDERED that the Motion to Remand [Doc. 15] is GRANTED.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

    April, 2020.

                                   __________________________
                                   MICHAEL J. JUNEAU
                                   UNITED STATES DISTRICT JUDGE
